By the Court.
There was but one cause of action in this case, and that was the action on the contract for damages. There was no instrument that required reformation, nor was there any ground for such reformation. The only grounds for reforming an instrument are those of fraud or mutual mistake. In this case there was neither, because of the full knowledge on the part of both parties of all the facts and circumstances surrounding the execution of the bill of lading. All the other questions grow out of the alleged first cause of action, to-wit, an action to reform the bill of lading. There being no sugh cause of action, it is unnecessary to pass upon these other questions.
The judgment of the circuit court reversing the judgment of the court of common pleas affirmed.

Judgment affirmed.

Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker, Newman and Wilicin, JJ., concur.